DETAILED ACTION
This Office action is in response to original application filed on 04/24/2020.
Claims 1-20 are pending. Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Statutory Review under 35 USC § 101
Claims 1-7 are directed towards a method and have been reviewed.
Claims 1-7 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions, involving coalescing data for submission through a multi-writer log-structured file system.
Claims 8-14 are directed toward a system and have been reviewed.
Claims 8-14 appear to be statutory, as the system includes hardware (a non-transitory computer readable medium) as disclosed in ¶ 0067 of the applicant’s specification.
Claims 8-14 also appear to be statutory as they perform the method of claims 1-7, which is directed to significantly more than an abstract idea based on currently known judicial exceptions, involving coalescing data for submission through a multi-writer log-structured file system.
Claims 15-20 are directed toward an article of manufacture and have been reviewed.
Claims 15-20 appear to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Claims 15-20 also appear to be statutory as they perform the method of claims 1-5 and 7, which is directed to significantly more than an abstract idea based on currently known judicial exceptions, involving coalescing data for submission through a multi-writer log-structured file system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grider et al., U.S. Patent Application Publication No. 2013/0159364 (hereinafter Grider) in view of Delaney et al., U.S. Patent No. 10,339,017 (published July 2, 2019; hereinafter Delaney).

Regarding claim 1, Grider teaches:
A method of supporting distributed and local objects using a multi-writer log-structured file system (LFS), the method comprising: (Grider FIG. 10, ¶ 0116-0117 and FIG. 12, ¶ 0131-0132 describes PLFS collective multi-proc writing, relevant to the claimed 'multi-writer LFS'; see Grider FIG. 25, ¶ 0181: In a distributed computing environment, program modules may be located in both local and remote memory storage devices)
on a first node, receiving incoming data from each of a plurality of objects local to the first node, (Grider FIG. 1, ¶ 0072-0073: At 110, data to be written for a plurality of collective processes within a collective parallel processing environment is received; the data can be received from each process individually or it can be received from one or more compute nodes (each compute node providing data from one or more collective processes); a collective process can be designated as an aggregator within each compute node and the aggregator processes can provide the data for all collective processes in its respective compute node)
wherein the plurality of objects is configured to simultaneously write to the multi-writer LFS; (Grider ¶ 0058-0062 describes simultaneous writes: Parallel application calls the write_all function of MPI-IO which tells the MPI-IO library to write this distributed data collectively (all processes writing simultaneously). 4) MPI-IO then calls into the new PLFS function that will perform PLFS collective buffered writes (which can be called PLFS collective writing); FIG. 10, ¶ 0116-0117 and FIG. 12, ¶ 0131-0132 describe PLFS collective multi-proc writing, relevant to the claimed 'multi-writer LFS')
coalescing the received incoming data; (Grider FIG. 1, ¶ 0072 describes aggregating data: a collective process can be designated as an aggregator within each compute node and the aggregator processes can provide the data for all collective processes in its respective compute node; ¶ 0107-0108: The non-aggregators send data to aggregators; data will be transferred between processes in order to achieve the 64K blocks for writing; the aggregator process P0 will get a 64K block, 47K from P0, 10K from P1 (i.e., P1 transfers 10K to P0) and 7K from P2 (i.e., P2 transfers 7K to P0))
Grider further teaches:
writing at least a first portion of the coalesced incoming data as one or more full segments of data to a first storage of the multi-writer LFS, (Grider FIG. 11, ¶ 0123-0125: the data is redistributed so that all processes write the same amount of data; FIG. 17, ¶ 0150 shows a maximum of 47K: The data for P0 remains at P0 because P0 is writing exactly 47K. The data for P1 also remains with P1 (P1 is only writing 10K per write). The data for P2, which is larger than 47K, is distributed among P1, P2, and P3)
wherein the coalesced incoming data comprises the first portion and a remainder portion; (Grider FIG. 11, ¶ 0123: As depicted at 1100, 469K total data is being written, with data being redistributed so that first 9 procs have 47K and 10th proc has leftover 46K; FIG. 17, ¶ 0149: with PLFS collective writing complex type (unstructured), the data is redistributed so that all processes write the same amount of data, with the possibility of a remainder amount)
writing the remainder portion of the coalesced incoming data to a second storage of the multi-writer LFS, (Grider FIG. 11, ¶ 0123: 469K total data is being written, with data being redistributed so that ... 10th proc has leftover 46K; FIG. 17, ¶ 0149: with PLFS collective writing complex type (unstructured), the data is redistributed so that all processes write the same amount of data, with the possibility of a remainder amount)
acknowledging the writing to the plurality of objects; (Grider FIGs. 4-5, ¶ 0089-0091 describe checkpoint operations, interpreted as relevant to the claimed 'acknowledging': The processes also checkpoint their data at a frequency of once per hour; ten processes (P0 through P9) are depicted, with their corresponding compute, exchange, and checkpoint operations; ¶ 0097 fortifies the relationship between writes and checkpointing: Using unstructured data reduces jitter, but makes checkpointing harder; writes are not uniformly sized over space or time; FIG. 8, ¶ 0106-0108 and FIG. 11, ¶ 0123-0125 are relevant to the plurality of objects by showing transferring data to aggregators and the aggregators writing buffers to disk)
Grider does not expressly disclose:
determining whether the coalesced incoming data comprises at least a full segment of data;
Grider does not expressly disclose performing its writing step “based at least on determining that the coalesced incoming data comprises at least a full segment of data.”
Grider further does not expressly disclose:
determining whether at least a full segment of data has accumulated in the second storage; and
based at least on determining that at least a full segment of data has accumulated in the second storage,
writing at least a portion of the accumulated data in the second storage as one or more full segments of data to the first storage.
However, Delaney teaches:
determining whether the coalesced incoming data comprises at least a full segment of data; (Delaney FIG. 1E, FIG. 2B, col. 7, lines 10-43: In block B224, flusher 142 evaluates the linked list 146 to determine if segment 152 is too close to space 154 i.e. if a wrapping point to write to the linked 146 may have been reached)
based at least on determining that the coalesced incoming data comprises at least a full segment of data, writing at least a first portion of the coalesced incoming data… (Delaney FIG. 1E, FIG. 2B, col. 7, lines 37-43: In block B224, flusher 142 evaluates the linked list 146 to determine if segment 152 is too close to space 154 i.e. if a wrapping point to write to the linked 146 may have been reached. If yes, then it indicates to flusher 142 that there may be some valid data in segment 156 that may have to be re-written at disks 136. The valid data may be re-written at the additional buffer space 154 in block B226)
Delaney further teaches:
determining whether at least a full segment of data has accumulated in the second storage; and (Delaney FIG. 2A, "I/O size for a second write cache has reached a threshold value," col. 7, lines 20-29: The threshold size is used to optimize write operations at the second write cache 136; If the threshold size has been reached)
based at least on determining that at least a full segment of data has accumulated in the second storage, writing at least a portion of the accumulated data in the second storage as one or more full segments of data to the first storage. (Delaney FIG. 1E, FIG. 2A, "Write data at the second write cache," col. 7, lines 20-32: If the threshold size has been reached, then in block B210, the data is written at disks 136)
Delaney also teaches the following limitation as previously addressed by Grider:
coalescing the received incoming data; (Delaney col. 2, lines 50-52: FIG. 1C shows an example of coalescing multiple writes into a contiguous write at a write cache; col. 6, lines 32-42: flusher 142 combines data for multiple volumes into a single write operation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Delaney to use multiple write caches and to use wrapping points to determine rewrite thresholds to improve similar techniques in Grider to redistribute data including remainder amounts.
In addition, both of the references (Grider and Delaney) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing write operations including the existence of overflow or remainder data.
Motivation to do so would be to improve the functioning of Grider involving its rearranging of data to optimize data transfer with the functioning of Delaney to determine segment fullness or cache fullness. Motivation to do so would also be the teaching, suggestion, or motivation in Delaney to allow storage system arrays to efficiently write client data in the face of potential power failure (Delaney col. 1, lines 32-48).




Regarding claim 8, Grider teaches:
A computer system for supporting distributed and local objects using a multi-writer log-structured file system (LFS), the computer system comprising: (Grider FIG. 10, ¶ 0116-0117 and FIG. 12, ¶ 0131-0132 describes PLFS collective multi-proc writing, relevant to the claimed 'multi-writer LFS'; see Grider FIG. 25, ¶ 0181: In a distributed computing environment, program modules may be located in both local and remote memory storage devices)
a processor; and a non-transitory computer readable medium having stored thereon program code for transferring data to another computer system, the program code causing the processor to: (Grider FIG. 10, ¶ 0117: PLFS collective writing transfers less data than MPI-IO collective buffering; FIG. 25, ¶ 0182: the computing environment 2500 can include at least one central processing unit 2510 and memory 2520; The central processing unit 2510 executes computer-executable instructions and may be a real or a virtual processor; ¶ 0187: Any of the disclosed methods can be implemented as computer-executable instructions stored on one or more computer-readable storage media (tangible computer-readable storage media, such as one or more optical media discs, volatile memory components (such as DRAM or SRAM), or nonvolatile memory components (such as hard drives)) and executed on a computing device)
on a first node, receive incoming data from each of a plurality of objects local to the first node, (Grider FIG. 1, ¶ 0072-0073: At 110, data to be written for a plurality of collective processes within a collective parallel processing environment is received; the data can be received from each process individually or it can be received from one or more compute nodes (each compute node providing data from one or more collective processes); a collective process can be designated as an aggregator within each compute node and the aggregator processes can provide the data for all collective processes in its respective compute node)
wherein the plurality of objects is configured to simultaneously write to the multi-writer LFS; (Grider ¶ 0058-0062 describes simultaneous writes: Parallel application calls the write_all function of MPI-IO which tells the MPI-IO library to write this distributed data collectively (all processes writing simultaneously). 4) MPI-IO then calls into the new PLFS function that will perform PLFS collective buffered writes (which can be called PLFS collective writing); FIG. 10, ¶ 0116-0117 and FIG. 12, ¶ 0131-0132 describe PLFS collective multi-proc writing, relevant to the claimed 'multi-writer LFS')
coalesce the received incoming data; (Grider FIG. 1, ¶ 0072 describes aggregating data: a collective process can be designated as an aggregator within each compute node and the aggregator processes can provide the data for all collective processes in its respective compute node; ¶ 0107-0108: The non-aggregators send data to aggregators; data will be transferred between processes in order to achieve the 64K blocks for writing; the aggregator process P0 will get a 64K block, 47K from P0, 10K from P1 (i.e., P1 transfers 10K to P0) and 7K from P2 (i.e., P2 transfers 7K to P0))
Grider further teaches:
write at least a first portion of the coalesced incoming data as one or more full segments of data to a first storage of the multi-writer LFS, (Grider FIG. 11, ¶ 0123-0125: the data is redistributed so that all processes write the same amount of data; FIG. 17, ¶ 0150 shows a maximum of 47K: The data for P0 remains at P0 because P0 is writing exactly 47K. The data for P1 also remains with P1 (P1 is only writing 10K per write). The data for P2, which is larger than 47K, is distributed among P1, P2, and P3)
wherein the coalesced incoming data comprises the first portion and a remainder portion; (Grider FIG. 11, ¶ 0123: As depicted at 1100, 469K total data is being written, with data being redistributed so that first 9 procs have 47K and 10th proc has leftover 46K; FIG. 17, ¶ 0149: with PLFS collective writing complex type (unstructured), the data is redistributed so that all processes write the same amount of data, with the possibility of a remainder amount)
write the remainder portion of the coalesced incoming data to a second storage of the multi-writer LFS, (Grider FIG. 11, ¶ 0123: 469K total data is being written, with data being redistributed so that ... 10th proc has leftover 46K; FIG. 17, ¶ 0149: with PLFS collective writing complex type (unstructured), the data is redistributed so that all processes write the same amount of data, with the possibility of a remainder amount)
acknowledge the writing to the plurality of objects; (Grider FIGs. 4-5, ¶ 0089-0091 describe checkpoint operations, interpreted as relevant to the claimed 'acknowledging': The processes also checkpoint their data at a frequency of once per hour; ten processes (P0 through P9) are depicted, with their corresponding compute, exchange, and checkpoint operations; ¶ 0097 fortifies the relationship between writes and checkpointing: Using unstructured data reduces jitter, but makes checkpointing harder; writes are not uniformly sized over space or time; FIG. 8, ¶ 0106-0108 and FIG. 11, ¶ 0123-0125 are relevant to the plurality of objects by showing transferring data to aggregators and the aggregators writing buffers to disk)
Grider does not expressly disclose:
determine whether the coalesced incoming data comprises at least a full segment of data;
Grider does not expressly disclose performing its writing step “based at least on determining that the coalesced incoming data comprises at least a full segment of data.”
Grider further does not expressly disclose:
determine whether at least a full segment of data has accumulated in the second storage; and
based at least on determining that at least a full segment of data has accumulated in the second storage,
write at least a portion of the accumulated data in the second storage as one or more full segments of data to the first storage.
However, Delaney teaches:
determine whether the coalesced incoming data comprises at least a full segment of data; (Delaney FIG. 1E, FIG. 2B, col. 7, lines 10-43: In block B224, flusher 142 evaluates the linked list 146 to determine if segment 152 is too close to space 154 i.e. if a wrapping point to write to the linked 146 may have been reached)
based at least on determining that the coalesced incoming data comprises at least a full segment of data, write at least a first portion of the coalesced incoming data… (Delaney FIG. 1E, FIG. 2B, col. 7, lines 37-43: In block B224, flusher 142 evaluates the linked list 146 to determine if segment 152 is too close to space 154 i.e. if a wrapping point to write to the linked 146 may have been reached. If yes, then it indicates to flusher 142 that there may be some valid data in segment 156 that may have to be re-written at disks 136. The valid data may be re-written at the additional buffer space 154 in block B226)
Delaney further teaches:
determine whether at least a full segment of data has accumulated in the second storage; and (Delaney FIG. 2A, "I/O size for a second write cache has reached a threshold value," col. 7, lines 20-29: The threshold size is used to optimize write operations at the second write cache 136; If the threshold size has been reached)
based at least on determining that at least a full segment of data has accumulated in the second storage, write at least a portion of the accumulated data in the second storage as one or more full segments of data to the first storage. (Delaney FIG. 1E, FIG. 2A, "Write data at the second write cache," col. 7, lines 20-32: If the threshold size has been reached, then in block B210, the data is written at disks 136)
Delaney also teaches the following limitation as previously addressed by Grider:
coalesce the received incoming data; (Delaney col. 2, lines 50-52: FIG. 1C shows an example of coalescing multiple writes into a contiguous write at a write cache; col. 6, lines 32-42: flusher 142 combines data for multiple volumes into a single write operation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Delaney to use multiple write caches and to use wrapping points to determine rewrite thresholds to improve similar techniques in Grider to redistribute data including remainder amounts.
In addition, both of the references (Grider and Delaney) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing write operations including the existence of overflow or remainder data. 
Motivation to do so would be to improve the functioning of Grider involving its rearranging of data to optimize data transfer with the functioning of Delaney to determine segment fullness or cache fullness. Motivation to do so would also be the teaching, suggestion, or motivation in Delaney to allow storage system arrays to efficiently write client data in the face of potential power failure (Delaney col. 1, lines 32-48).


Regarding claim 15, Grider teaches:
A non-transitory computer readable storage medium having stored thereon program code executable by a first computer system at a first site, the program code embodying a method comprising: (Grider ¶ 0187: Any of the disclosed methods can be implemented as computer-executable instructions stored on one or more computer-readable storage media (tangible computer-readable storage media, such as one or more optical media discs, volatile memory components (such as DRAM or SRAM), or nonvolatile memory components (such as hard drives)) and executed on a computing device)
on a first node, receiving incoming data from each of a plurality of objects local to the first node, (Grider FIG. 1, ¶ 0072-0073: At 110, data to be written for a plurality of collective processes within a collective parallel processing environment is received; the data can be received from each process individually or it can be received from one or more compute nodes (each compute node providing data from one or more collective processes); a collective process can be designated as an aggregator within each compute node and the aggregator processes can provide the data for all collective processes in its respective compute node)
wherein the plurality of objects is configured to simultaneously write to the multi-writer LFS; (Grider ¶ 0058-0062 describes simultaneous writes: Parallel application calls the write_all function of MPI-IO which tells the MPI-IO library to write this distributed data collectively (all processes writing simultaneously). 4) MPI-IO then calls into the new PLFS function that will perform PLFS collective buffered writes (which can be called PLFS collective writing); FIG. 10, ¶ 0116-0117 and FIG. 12, ¶ 0131-0132 describe PLFS collective multi-proc writing, relevant to the claimed 'multi-writer LFS')
coalescing the received incoming data; (Grider FIG. 1, ¶ 0072 describes aggregating data: a collective process can be designated as an aggregator within each compute node and the aggregator processes can provide the data for all collective processes in its respective compute node; ¶ 0107-0108: The non-aggregators send data to aggregators; data will be transferred between processes in order to achieve the 64K blocks for writing; the aggregator process P0 will get a 64K block, 47K from P0, 10K from P1 (i.e., P1 transfers 10K to P0) and 7K from P2 (i.e., P2 transfers 7K to P0))
Grider further teaches:
writing at least a first portion of the coalesced incoming data as one or more full segments of data to a first storage of the multi-writer LFS, (Grider FIG. 11, ¶ 0123-0125: the data is redistributed so that all processes write the same amount of data; FIG. 17, ¶ 0150 shows a maximum of 47K: The data for P0 remains at P0 because P0 is writing exactly 47K. The data for P1 also remains with P1 (P1 is only writing 10K per write). The data for P2, which is larger than 47K, is distributed among P1, P2, and P3)
wherein the coalesced incoming data comprises the first portion and a remainder portion; (Grider FIG. 11, ¶ 0123: As depicted at 1100, 469K total data is being written, with data being redistributed so that first 9 procs have 47K and 10th proc has leftover 46K; FIG. 17, ¶ 0149: with PLFS collective writing complex type (unstructured), the data is redistributed so that all processes write the same amount of data, with the possibility of a remainder amount)
writing the remainder portion of the coalesced incoming data to a second storage of the multi-writer LFS, (Grider FIG. 11, ¶ 0123: 469K total data is being written, with data being redistributed so that ... 10th proc has leftover 46K; FIG. 17, ¶ 0149: with PLFS collective writing complex type (unstructured), the data is redistributed so that all processes write the same amount of data, with the possibility of a remainder amount)
acknowledging the writing to the plurality of objects; (Grider FIGs. 4-5, ¶ 0089-0091 describe checkpoint operations, interpreted as relevant to the claimed 'acknowledging': The processes also checkpoint their data at a frequency of once per hour; ten processes (P0 through P9) are depicted, with their corresponding compute, exchange, and checkpoint operations; ¶ 0097 fortifies the relationship between writes and checkpointing: Using unstructured data reduces jitter, but makes checkpointing harder; writes are not uniformly sized over space or time; FIG. 8, ¶ 0106-0108 and FIG. 11, ¶ 0123-0125 are relevant to the plurality of objects by showing transferring data to aggregators and the aggregators writing buffers to disk)
Grider does not expressly disclose:
determining whether the coalesced incoming data comprises at least a full segment of data;
Grider does not expressly disclose performing its writing step “based at least on determining that the coalesced incoming data comprises at least a full segment of data.”
Grider further does not expressly disclose:
determining whether at least a full segment of data has accumulated in the second storage; and
based at least on determining that at least a full segment of data has accumulated in the second storage,
writing at least a portion of the accumulated data in the second storage as one or more full segments of data to the first storage.
However, Delaney teaches:
determining whether the coalesced incoming data comprises at least a full segment of data; (Delaney FIG. 1E, FIG. 2B, col. 7, lines 10-43: In block B224, flusher 142 evaluates the linked list 146 to determine if segment 152 is too close to space 154 i.e. if a wrapping point to write to the linked 146 may have been reached)
based at least on determining that the coalesced incoming data comprises at least a full segment of data, writing at least a first portion of the coalesced incoming data… (Delaney FIG. 1E, FIG. 2B, col. 7, lines 37-43: In block B224, flusher 142 evaluates the linked list 146 to determine if segment 152 is too close to space 154 i.e. if a wrapping point to write to the linked 146 may have been reached. If yes, then it indicates to flusher 142 that there may be some valid data in segment 156 that may have to be re-written at disks 136. The valid data may be re-written at the additional buffer space 154 in block B226)
Delaney further teaches:
determining whether at least a full segment of data has accumulated in the second storage; and (Delaney FIG. 2A, "I/O size for a second write cache has reached a threshold value," col. 7, lines 20-29: The threshold size is used to optimize write operations at the second write cache 136; If the threshold size has been reached)
based at least on determining that at least a full segment of data has accumulated in the second storage, writing at least a portion of the accumulated data in the second storage as one or more full segments of data to the first storage. (Delaney FIG. 1E, FIG. 2A, "Write data at the second write cache," col. 7, lines 20-32: If the threshold size has been reached, then in block B210, the data is written at disks 136)
Delaney also teaches the following limitation as previously addressed by Grider:
coalescing the received incoming data; (Delaney col. 2, lines 50-52: FIG. 1C shows an example of coalescing multiple writes into a contiguous write at a write cache; col. 6, lines 32-42: flusher 142 combines data for multiple volumes into a single write operation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Delaney to use multiple write caches and to use wrapping points to determine rewrite thresholds to improve similar techniques in Grider to redistribute data including remainder amounts.
In addition, both of the references (Grider and Delaney) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing write operations including the existence of overflow or remainder data. 
Motivation to do so would be to improve the functioning of Grider involving its rearranging of data to optimize data transfer with the functioning of Delaney to determine segment fullness or cache fullness. Motivation to do so would also be the teaching, suggestion, or motivation in Delaney to allow storage system arrays to efficiently write client data in the face of potential power failure (Delaney col. 1, lines 32-48).

Regarding claims 2, 9, and 16, Grider in view of Delaney teaches all the features with respect to claims 1, 8, and 15 above respectively including:
requesting allocation of new segments of the first storage, (Delaney FIG. 1E, col. 6, lines 63-67: Segment 152 includes LBAs that may be currently being written at disks 136. The end of segment 152 indicates a wrap point for flusher 142. This means that flusher 142 should monitor the end (or tail) of the linked list 146 to free up some entries for new data chunks)
wherein the request indicates a local or a global attribute. (Delaney FIG. 1E, col. 6, line 63-col. 7, line 8: Segment 154 includes buffer LBAs that are used to re-write any valid data from segment 156; If segment 156 has any valid data then flusher 142 re-writes the valid data using the LBAs of buffer 154; col. 6, lines 25-31 shows this involving local information: logical block address (LBAs) of disks 136)

Regarding claims 3, 10, and 17, Grider in view of Delaney teaches all the features with respect to claims 1, 8, and 15 above respectively including:
performing segment cleaning processes locally on each of the first node and a second node, (Delaney FIG. 1B, col. 5, lines 49-61: the state of cache 116 alternates between “clean” and “dirty” depending on where data is stored; When the dirty data is flushed (or moved) to persistence storage (for example, SSDs 132), the data becomes clean again)
the first node being a different physical node from the second node. (Delaney FIG. 1B, col. 5, lines 49-61: using flusher 142 to manage data movement between cache 116, SSDs 132 and disks 136)


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grider in view of Delaney in further view of Edwards et al., U.S. Patent Application Publication No. 2021/0149767 (filed November 19, 2019; hereinafter Edwards) in further view of Wang et al., U.S. Patent No. 9,582,520 (published February 28, 2017; hereinafter Wang).

Regarding claims 4, 11, and 18, Grider in view of Delaney teaches all the features with respect to claims 1, 8, and 15 above respectively but does not expressly disclose:
based at least on writing data to the first storage, updating a local segment usage table (SUT) to mark used segments as no longer free;
based at least on performing a segment cleaning process, updating the local SUT to mark freed segments as free; and
merging local SUT updates into a master SUT.
However, Edwards teaches:
based at least on writing data to the first storage, updating a local segment usage table (SUT) to mark used segments as no longer free; (Edwards FIG. 3, ¶ 0096-0099: the cleaning process is guided by keeping track of the number of blocks are used within a segment along with the relative age to allow the most advantageous segments. This information may be stored in a Segment Usage Table in the manifest; When a segment is being cleaned, data in the segment is checked to see if it is still being used by consulting the volume tree and PiT trees)
based at least on performing a segment cleaning process, updating the local SUT to mark freed segments as free; and (Edwards FIG. 3, ¶ 0096-0099: As soon as all of the blocks in a segment are either no longer used, either by naturally falling out of use or by having been moved, then the segment will become available and free for reuse after the next consistency point) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Edwards involving tracking segment information to improve similar techniques in Grider as modified involving tracking segment fullness.
In addition, both of the references (Grider as modified and Edwards) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing write operations involving segment data.
Motivation to do so would be to improve the functioning of Grider as modified involving its segment management with the functioning of Edwards to determine segment block status to allow the most advantageous segments. Motivation to do so would also be the teaching, suggestion, or motivation in Edwards to allow easy management of data and to allow automated data movement (Edwards ¶ 0003-0006).
Grider in view of Delaney and Edwards does not expressly disclose:
merging local SUT updates into a master SUT.
However, Wang teaches:
merging local SUT updates into a master SUT. (Wang FIG. 2, col. 3, lines 17-46: appending new rows to a file comprising a portion of a database table and saving the updated file to a distributed file system associated with the distributed storage layer, e.g., a Hadoop distributed file system (HDFS), the segment prepares and sends to the master (e.g., primary master) a metadata modification record or other communication that informs the master of changes made by the segment to the data set) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Wang involving tracking segment information to improve similar techniques in Grider as modified involving tracking segment fullness.
In addition, both of the references (Grider as modified and Wang) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing write operations involving segment data.
Motivation to do so would be to improve the functioning of Grider as modified involving its segment management with the functioning of Wang to determine segment information in a distributed environment. Motivation to do so would also be the teaching, suggestion, or motivation in Wang to implement a large-scale parallel analytic database system capable of maintaining data consistency of an entire cluster (Wang col. 2, lines 33-54).

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grider in view of Delaney in further view of Edwards.

Regarding claims 4, 11, and 18, Grider in view of Delaney teaches all the features with respect to claims 1, 8, and 15 above respectively including:
wherein writing the remainder portion to the second storage comprises writing the remainder portion to a log; and (Grider FIG. 17: transfer necessary data to aggregators. Then aggregators write buffers to disk; ¶ 0149-0152: with PLFS collective writing complex type (unstructured), the data is redistributed so that all processes write the same amount of data, with the possibility of a remainder amount)
wherein the first node is a different physical node from the second node. (Delaney FIG. 1B, col. 5, lines 49-61: using flusher 142 to manage data movement between cache 116, SSDs 132 and disks 136)
Grider in view of Delaney does not expressly disclose:
based at least on an object of the plurality of objects moving to a second node, prior to accepting new incoming data from the object, replaying the log to reconstruct a new object map for the object on the second node,
However, Edwards teaches:
based at least on an object of the plurality of objects moving to a second node, prior to accepting new incoming data from the object, (Edwards ¶ 0092-0095, ¶ 0092: The Summary Table allows for rapid log replay (fewer blocks to read) and to rapidly find which blocks are still in use within a log segment when log segments are cleaned for reuse [reuse shows prior to new data being accepted]. As the segment is closed, the sequence number of the segment is recorded in the manifest to allow the filesystem to know the segment is in use and to provide a rough estimate of the age of the segment to drive later cleaning and data movement [shows movement to a second node]; ¶ 0095: Another reason to clean a segment is to move the data to a new location so as to move all data off of a parcel such as when changing SLOs)
replaying the log to reconstruct a new object map for the object on the second node, (Edwards ¶ 0088-0090, ¶ 0092-0094: When the state of the filesystem is reconstructed, for example, after a reboot, the filesystem finds the root record of the volume tree to the LUN Table and finds the log segments that were written to before the reboot or crash, to replay the changes, one by one, to rebuild the map) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Edwards involving replaying changes to log segments to improve similar techniques in Grider as modified involving committing data writes.
In addition, both of the references (Grider as modified and Edwards) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing and committing write operations.
Motivation to do so would be to improve the functioning of Grider as modified involving its committed data writes with the functioning of Edwards to replay changes to rebuild a map such as in the aftermath of system failure. Motivation to do so would also be the teaching, suggestion, or motivation in Edwards to allow easy management of data and to allow automated data movement (Edwards ¶ 0003-0006).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grider in view of Delaney in further view of Edwards in further view of Nowoczynski et al., U.S. Patent Application Publication No. 2014/0108707 (hereinafter Nowoczynski).

Regarding claims 6 and 13, Grider in view of Delaney teaches all the features with respect to claims 1 and 8 above respectively but does not expressly disclose
based at least on writing data to the second storage, updating an object map to indicate the writing of the data, wherein a logical-to-physical storage map uses an object identifier as a major key, thereby preventing overlap of object maps; and
based at least on at least writing the portion of the accumulated data to the first storage, updating the object map to indicate the writing of the portion of the accumulated data to the first storage. 
However, Edwards teaches:
based at least on at least writing the portion of the accumulated data to the first storage, updating the object map to indicate the writing of the portion of the accumulated data to the first storage. (Edwards FIG. 4, ¶ 0106-0112: Changes to the active volume and creation and deletion of PiTs are logged in the log segments [shows writing accumulated data to first storage]. When a change is made to the active volume, a data block, corresponding to the change, that the tree of the active volume references, is moved to the tree for the youngest PiT from the plurality of PiTs such that the tree for the youngest PiT references by a media pointer to the data block including the data object. A corresponding map entry in the tree for the youngest PiT is set to the first indicator) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Edwards involving logging changes to an active volume to improve similar techniques in Grider as modified involving committing data writes.
In addition, both of the references (Grider as modified and Edwards) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing and recording write operations.
Motivation to do so would be to improve the functioning of Grider as modified involving its committed data writes with the functioning of Edwards to track and log changes to an active volume. Motivation to do so would also be the teaching, suggestion, or motivation in Edwards to allow easy management of data and to allow automated data movement (Edwards ¶ 0003-0006).
Grider in view of Delaney and Edwards does not expressly disclose:
based at least on writing data to the second storage, updating an object map to indicate the writing of the data, wherein a logical-to-physical storage map uses an object identifier as a major key, thereby preventing overlap of object maps;
However, Nowoczynski teaches:
based at least on writing data to the second storage, updating an object map to indicate the writing of the data, (Nowoczynski FIG. 2, ¶ 0040: When data is to be written by a CPU in one computing node to the NVM of another computing node, the appropriate I/O node must be updated or notified about the computing node writing to the NVM of another computing node. This is because the I/O nodes 240 maintain a DHT 242 providing the address of all data stored in the NVM 206)
wherein a logical-to-physical storage map uses an object identifier as a major key, (Nowoczynski FIG. 1, ¶ 0021 is interpreted as addressing logical-to-physical relationships: The intermediate storage 130 includes a plurality of servers referred to as I/O node 140, each I/O node having a portion of a Distributed Hash Table (DHT) 142 included therein; The DHT 142 may also store parity group information (PGI), data item (or file) attributes, file replay state, and other information about the stored data item; FIG. 6, ele. 640, ¶ 0054: The I/O node looks up the data item location in its portion of the distributed hash table using the hash of the metadata as key, as shown in block 640)
thereby preventing overlap of object maps; (Nowoczynski FIG. 6, ele. 640, ¶ 0054: The I/O node looks up the data item location in its portion of the distributed hash table using the hash of the metadata as key, as shown in block 640. The entry in the hash table will either have the address in NVM of the data item, an address of another I/O node which manages the data item, or no entry when the data item has been moved to primary storage) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Nowoczynski involving distributing data responsibilities across multiple nodes to improve similar techniques in Grider as modified involving distributing data responsibilities.
In addition, both of the references (Grider as modified and Nowoczynski) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as optimizing write operations across parallel and distributed data infrastructures.
Motivation to do so would be to improve the functioning of Grider as modified involving its distributed data writes with the functioning of Nowoczynski involving distributed node control of data. Motivation to do so would also be the teaching, suggestion, or motivation in Nowoczynski to create large amounts of data very quickly before the data is stored in primary storage (Nowoczynski ¶ 0020).

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grider in view of Delaney in further view of Soran et al., U.S. Patent Application Publication No. 2016/0357446 (hereinafter Soran).

Regarding claims 7, 14, and 20, Grider in view of Delaney teaches all the features with respect to claims 1, 8, and 15 above respectively but does not expressly disclose:
wherein the first storage comprises a capacity tier,
wherein the second storage comprises a performance tier,
and wherein writing the remainder portion to the second storage comprises mirroring the remainder portion.
However, Soran teaches:
wherein the first storage comprises a capacity tier, wherein the second storage comprises a performance tier, (Soran ¶ 0210-0212: The system examines a disk to determine its performance relative to the other disks in the system. The faster disks are classified in a higher value classification, and the slower disks are classified in a lower value classification; ¶ 0236-0237: data progression may cannibalize RAID 10 disk space to move to more efficient RAID 5. This increases the overall capacity of the system at the price of write performance; Data progression also supports compression to increase the perceived capacity of the system; Compression appears as another class of storage near the bottom of storage costs)
and wherein writing the remainder portion to the second storage comprises mirroring the remainder portion. (Soran FIG. 5, ¶ 0063-0066: a step 206 of determining occupancy rate of the disk space of the RAID subsystem based on historical occupancy rate of the disk space of the RAID subsystem; and a step 208 of determining whether additional disk drives are required [this requirement shows an interpreted 'remainder portion']; Dynamic data allocation provides for maximum system availability and supports remote replication of data to a different geographical location; ¶ 0073-0079: Copy/Mirror/Swap—Replicates volume data to local and remote volumes) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known techniques in Soran involving different storage tiers to improve similar techniques in Grider as modified involving high-performance computing and collective parallel processing.
In addition, both of the references (Grider as modified and Soran) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as high-performance computing and storage.
Motivation to do so would be to improve the functioning of Grider as modified involving its high-performance computing with the functioning of Soran involving classifying disks based on capacity and performance and transferring data accordingly. Motivation to do so would also be the teaching, suggestion, or motivation in Soran to implement dynamic data allocation and disk drive virtualization (Soran ¶ 0002-0005).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        July 18, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164